Exhibit 10.6

 

INTERCOMPANY SUBORDINATION AGREEMENT

 

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of June
26, 2002, is made by and among ELGAR HOLDINGS, INC., a Delaware corporation
(“Parent”), and ELGAR ELECTRONICS CORPORATION, a California corporation
(“Borrower”; Parent and Borrower are referred to hereinafter each individually
as an “Obligor”, and collectively, as the “Obligors”), in favor of ABLECO
FINANCE LLC, a Delaware limited liability company, as the collateral agent for
the below-defined Lender Group (in such capacity, together with its successors,
if any, in such capacity, “Collateral Agent”).

 

WHEREAS, the Obligors and the Lender Group have entered into that certain
Financing Agreement, of even date herewith (as amended, restated, modified,
renewed or extended from time to time, the “Financing Agreement”), pursuant to
which (i) the Lender Group has agreed to make certain financial accommodations
to Borrower, and (ii) Parent has agreed to guarantee the obligations of Borrower
to the Lender Group.

 

WHEREAS, each Obligor has made or may make certain loans or advances from time
to time to one or more other Obligors; and

 

WHEREAS, each Obligor has agreed to the subordination of such indebtedness of
each other Obligor to such Obligor, upon the terms and subject to the conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:


 


SECTION 1            DEFINITIONS; INTERPRETATION.


 


(A)           TERMS DEFINED IN FINANCING AGREEMENT.  ALL CAPITALIZED TERMS USED
IN THIS AGREEMENT AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
ASSIGNED TO THEM IN THE FINANCING AGREEMENT.


 


(B)           CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Administrative Agent” means Ableco Finance LLC, a Delaware limited liability
company, solely in its capacity as administrative agent for the Lender Group,
and shall include any successor administrative agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Collateral Agent” has the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Financing Agreement” has the meaning set forth in the recitals hereto.

 

“Insolvency Event” has the meaning set forth in Section 3.

 

“Lender Group” means, individually and collectively, Collateral Agent,
Administrative Agent and each of the Lenders.

 

“Lenders” means, individually and collectively, each of the financial
institutions listed on the signature pages of the Financing Agreement and any
other Person made a party thereto in accordance with the provisions of Section
12.07 thereof (together with their respective successors and assigns).

 

“Obligors” has the meaning set forth in the preamble hereto.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Senior Debt” means the Obligations and other indebtedness and liabilities of
the Obligors to the Lender Group under or in connection with the Financing
Agreement, the Security Agreement and the other Loan Documents, including all
unpaid principal of the Loans, all interest accrued thereon, all fees due under
the Financing Agreement and the other Loan Documents, and all other amounts
payable by the Obligors to the Lender Group thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and including without limitation interest, fees, and other such
amounts, which would accrue and become due but for the commencement of an
Insolvency Event, whether or not such interest, fees, and other amounts are
allowed or allowable in whole or in part in any such Insolvency Event.

 

“Subordinated Debt” means, with respect to each Obligor, all indebtedness,
liabilities, and other obligations of any other Obligor owing to such Obligor in
respect of any and all loans or advances made by such Obligor to such other
Obligor whether now existing or hereafter arising, and whether due or to become
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including all fees and all other amounts payable by any other
Obligor to such Obligor under or in connection with any documents or instruments
related thereto.

 

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
the Obligors, directly or indirectly, of assets of the Obligors of any kind or
character, whether in cash, property, or securities, including on account of the
purchase, redemption, or other acquisition of Subordinated Debt, as a result of
any collection, sale, or other disposition of collateral, or by setoff,
exchange, or in any other manner, for or on account of the Subordinated Debt.

 


(C)           INTERPRETATION.  UNLESS THE CONTEXT OF THIS AGREEMENT CLEARLY
REQUIRES OTHERWISE, REFERENCES TO THE PLURAL INCLUDE THE SINGULAR, REFERENCES TO
THE SINGULAR INCLUDE THE PLURAL, THE TERM “INCLUDING” IS NOT LIMITING, AND THE
TERM “OR” HAS, EXCEPT WHERE OTHERWISE INDICATED, THE INCLUSIVE MEANING
REPRESENTED BY THE PHRASE “AND/OR.”  THE WORDS “HEREOF,” “HEREIN,” “HEREBY,”
“HEREUNDER,” AND SIMILAR TERMS IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A


 

2

--------------------------------------------------------------------------------


 


WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.  SECTION,
SUBSECTION, CLAUSE, SCHEDULE, AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT
UNLESS OTHERWISE SPECIFIED.  REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL
INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER
MODIFICATIONS THERETO.  REFERENCES TO STATUTES OR REGULATIONS ARE TO BE
CONSTRUED AS INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING,
AMENDING, OR REPLACING THE STATUTE OR REGULATION REFERRED TO.  THE CAPTIONS AND
HEADINGS ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OF THIS AGREEMENT.


 


SECTION 2            SUBORDINATION TO PAYMENT OF SENIOR DEBT.  AS TO EACH
OBLIGOR, ALL PAYMENTS ON ACCOUNT OF THE SUBORDINATED DEBT SHALL BE SUBJECT,
SUBORDINATE, AND JUNIOR, IN RIGHT OF PAYMENT AND EXERCISE OF REMEDIES, TO THE
EXTENT AND IN THE MANNER SET FORTH HEREIN, TO THE PRIOR PAYMENT, IN FULL, IN
CASH OR CASH EQUIVALENTS OF THE SENIOR DEBT (OR THE COLLATERALIZATION THEREOF IN
A MANNER REASONABLY SATISFACTORY TO COLLATERAL AGENT).


 


SECTION 3            SUBORDINATION UPON ANY DISTRIBUTION OF ASSETS OF THE
OBLIGORS.  AS TO EACH OBLIGOR, IN THE EVENT OF ANY PAYMENT OR DISTRIBUTION OF
ASSETS OF ANY OTHER OBLIGOR OF ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY,
OR SECURITIES, UPON THE DISSOLUTION, WINDING UP, OR TOTAL OR PARTIAL LIQUIDATION
OR REORGANIZATION, READJUSTMENT, ARRANGEMENT, OR SIMILAR PROCEEDING RELATING TO
SUCH OTHER OBLIGOR OR ITS PROPERTY, WHETHER VOLUNTARY OR INVOLUNTARY, OR IN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, ARRANGEMENT, OR SIMILAR PROCEEDINGS OR
UPON AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR UPON ANY OTHER MARSHALING OR
COMPOSITION OF THE ASSETS AND LIABILITIES OF SUCH OTHER OBLIGOR, OR OTHERWISE
(SUCH EVENTS, COLLECTIVELY, THE “INSOLVENCY EVENTS”):  (I) ALL AMOUNTS OWING ON
ACCOUNT OF THE SENIOR DEBT SHALL FIRST BE PAID, IN FULL, IN CASH, OR PAYMENT
PROVIDED FOR IN CASH OR IN CASH EQUIVALENTS, BEFORE ANY SUBORDINATED DEBT
PAYMENT IS MADE; AND (II) TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
SUBORDINATED DEBT PAYMENT TO WHICH SUCH OBLIGOR WOULD BE ENTITLED EXCEPT FOR THE
PROVISIONS HEREOF, SHALL BE PAID OR DELIVERED BY THE TRUSTEE IN BANKRUPTCY,
RECEIVER, ASSIGNEE FOR THE BENEFIT OF CREDITORS, OR OTHER LIQUIDATING AGENT
MAKING SUCH PAYMENT OR DISTRIBUTION DIRECTLY TO COLLATERAL AGENT FOR THE BENEFIT
OF THE LENDER GROUP FOR APPLICATION TO THE PAYMENT OF THE SENIOR DEBT IN
ACCORDANCE WITH CLAUSE (I), AFTER GIVING EFFECT TO ANY CONCURRENT PAYMENT OR
DISTRIBUTION OR PROVISION THEREFOR TO THE LENDER GROUP, OR COLLATERAL AGENT FOR
THE BENEFIT THEREOF, IN RESPECT OF SUCH SENIOR DEBT.


 


SECTION 4            PAYMENTS ON SUBORDINATED DEBT.


 


(A)           PERMITTED PAYMENTS.  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, EACH OBLIGOR MAY MAKE, AND EACH OTHER OBLIGOR SHALL BE
ENTITLED TO ACCEPT AND RECEIVE, PAYMENTS ON ACCOUNT OF THE SUBORDINATED DEBT IN
THE ORDINARY COURSE OF BUSINESS.


 


(B)           NO PAYMENT UPON SENIOR DEBT DEFAULTS.  UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT, AND UNTIL SUCH EVENT OF DEFAULT IS CURED OR WAIVED, EACH
OBLIGOR SHALL NOT MAKE, AND EACH OTHER OBLIGOR SHALL NOT ACCEPT OR RECEIVE, ANY
SUBORDINATED DEBT PAYMENT.


 


SECTION 5            SUBORDINATION OF REMEDIES.  AS LONG AS ANY SENIOR DEBT
SHALL REMAIN OUTSTANDING AND UNPAID, FOLLOWING THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND UNTIL SUCH EVENT OF DEFAULT IS CURED OR WAIVED, EACH OBLIGOR SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF COLLATERAL AGENT:

 

3

--------------------------------------------------------------------------------


 


(A)           ACCELERATE, MAKE DEMAND, OR OTHERWISE MAKE DUE AND PAYABLE PRIOR
TO THE ORIGINAL DUE DATE THEREOF ANY SUBORDINATED DEBT OR BRING SUIT OR
INSTITUTE ANY OTHER ACTIONS OR PROCEEDINGS TO ENFORCE ITS RIGHTS OR INTERESTS IN
RESPECT OF THE OBLIGATIONS OF ANY OTHER OBLIGOR OWING TO SUCH OBLIGOR;


 


(B)           EXERCISE ANY RIGHTS UNDER OR WITH RESPECT TO GUARANTIES OF THE
SUBORDINATED DEBT, IF ANY;


 


(C)           EXERCISE ANY RIGHTS TO SET-OFFS AND COUNTERCLAIMS IN RESPECT OF
ANY INDEBTEDNESS, LIABILITIES, OR OBLIGATIONS OF SUCH OBLIGOR TO ANY OTHER
OBLIGOR AGAINST ANY OF THE SUBORDINATED DEBT; OR


 


(D)           COMMENCE, OR CAUSE TO BE COMMENCED, OR JOIN WITH ANY CREDITOR
OTHER THAN THE LENDER GROUP, OR COLLATERAL AGENT ON BEHALF THEREOF, IN
COMMENCING, ANY BANKRUPTCY, INSOLVENCY, OR RECEIVERSHIP PROCEEDING AGAINST THE
OTHER OBLIGOR.


 


SECTION 6            PAYMENT OVER TO COLLATERAL AGENT.  IN THE EVENT THAT,
NOTWITHSTANDING THE PROVISIONS OF SECTIONS 3, 4, AND 5, ANY SUBORDINATED DEBT
PAYMENTS SHALL BE RECEIVED IN CONTRAVENTION OF SUCH SECTIONS 3, 4, AND 5 BY ANY
OBLIGOR BEFORE ALL SENIOR DEBT IS PAID, IN FULL, IN CASH OR CASH EQUIVALENTS,
SUCH SUBORDINATED DEBT PAYMENTS SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
LENDER GROUP AND SHALL BE PAID OVER OR DELIVERED TO COLLATERAL AGENT FOR THE
BENEFIT OF THE LENDER GROUP FOR APPLICATION TO THE PAYMENT, IN FULL, IN CASH OR
CASH EQUIVALENTS OF ALL SENIOR DEBT REMAINING UNPAID TO THE EXTENT NECESSARY TO
GIVE EFFECT TO SUCH SECTIONS 3, 4, AND 5, AFTER GIVING EFFECT TO ANY CONCURRENT
PAYMENTS OR DISTRIBUTIONS TO THE LENDER GROUP IN RESPECT OF THE SENIOR DEBT.


 


SECTION 7            AUTHORIZATION TO COLLATERAL AGENT.  IF, WHILE ANY
SUBORDINATED DEBT IS OUTSTANDING, ANY INSOLVENCY EVENT SHALL OCCUR AND BE
CONTINUING WITH RESPECT TO THE OTHER OBLIGOR OR ITS PROPERTY:  (I) COLLATERAL
AGENT, ON BEHALF OF THE LENDER GROUP, HEREBY IS IRREVOCABLY AUTHORIZED AND
EMPOWERED (IN THE NAME OF EACH OBLIGOR OR OTHERWISE), BUT SHALL HAVE NO
OBLIGATION, TO DEMAND, SUE FOR, COLLECT, AND RECEIVE EVERY PAYMENT OR
DISTRIBUTION IN RESPECT OF THE SUBORDINATED DEBT AND GIVE ACQUITTANCE THEREFOR
AND TO FILE CLAIMS AND PROOFS OF CLAIM AND TAKE SUCH OTHER ACTION (INCLUDING
VOTING THE SUBORDINATED DEBT) AS IT MAY DEEM NECESSARY OR ADVISABLE FOR THE
EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OR INTERESTS OF THE LENDER GROUP;
AND (II) EACH OBLIGOR SHALL PROMPTLY TAKE SUCH ACTION AS COLLATERAL AGENT
REASONABLY MAY REQUEST (A) TO COLLECT THE SUBORDINATED DEBT FOR THE ACCOUNT OF
THE LENDER GROUP AND TO FILE APPROPRIATE CLAIMS OR PROOFS OF CLAIM IN RESPECT OF
THE SUBORDINATED DEBT, (B) TO EXECUTE AND DELIVER TO COLLATERAL AGENT SUCH
POWERS OF ATTORNEY, ASSIGNMENTS, AND OTHER INSTRUMENTS AS IT MAY REQUEST TO
ENABLE IT TO ENFORCE ANY AND ALL CLAIMS WITH RESPECT TO THE SUBORDINATED DEBT,
AND (C) TO COLLECT AND RECEIVE ANY AND ALL SUBORDINATED DEBT PAYMENTS.


 


SECTION 8            CERTAIN AGREEMENTS OF EACH OBLIGOR.


 


(A)           NO BENEFITS.  EACH OBLIGOR UNDERSTANDS THAT THERE MAY BE VARIOUS
AGREEMENTS BETWEEN THE LENDER GROUP AND ANY OTHER OBLIGOR EVIDENCING AND
GOVERNING THE SENIOR DEBT, AND EACH OBLIGOR ACKNOWLEDGES AND AGREES THAT SUCH
AGREEMENTS ARE NOT INTENDED TO CONFER ANY BENEFITS ON SUCH OBLIGOR AND THAT THE
LENDER GROUP AND COLLATERAL AGENT ON BEHALF


 

4

--------------------------------------------------------------------------------


 


THEREOF SHALL HAVE NO OBLIGATION TO SUCH OBLIGOR OR ANY OTHER PERSON TO EXERCISE
ANY RIGHTS, ENFORCE ANY REMEDIES, OR TAKE ANY ACTIONS WHICH MAY BE AVAILABLE TO
THEM UNDER SUCH AGREEMENTS.


 


(B)           NO INTERFERENCE.  EACH OBLIGOR ACKNOWLEDGES THAT EACH OTHER
OBLIGOR HAS GRANTED TO COLLATERAL AGENT FOR THE BENEFIT OF THE LENDER GROUP
SECURITY INTERESTS IN ALL OF SUCH OTHER OBLIGOR’S ASSETS, AND AGREES NOT TO
INTERFERE WITH OR IN ANY MANNER OPPOSE A DISPOSITION OF ANY COLLATERAL BY THE
LENDER GROUP, OR COLLATERAL AGENT ON BEHALF THEREOF, IN ACCORDANCE WITH
APPLICABLE LAW.


 


(C)           RELIANCE BY THE LENDER GROUP.  EACH OBLIGOR ACKNOWLEDGES AND
AGREES THAT THE LENDER GROUP WILL HAVE RELIED UPON AND WILL CONTINUE TO RELY
UPON THE SUBORDINATION PROVISIONS PROVIDED FOR HEREIN AND THE OTHER PROVISIONS
HEREOF IN ENTERING INTO THE LOAN DOCUMENTS AND MAKING OR ISSUING THE LOANS, OR
OTHER FINANCIAL ACCOMMODATIONS THEREUNDER.


 


(D)           WAIVERS.  EXCEPT AS PROVIDED UNDER THE FINANCING AGREEMENT, EACH
OBLIGOR HEREBY WAIVES ANY AND ALL NOTICE OF THE INCURRENCE OF THE SENIOR DEBT OR
ANY PART THEREOF AND ANY RIGHT TO REQUIRE MARSHALING OF ASSETS.


 


(E)           OBLIGATIONS OF EACH OBLIGOR NOT AFFECTED.  EACH OBLIGOR HEREBY
AGREES THAT AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE TO OR THE CONSENT
OF SUCH OBLIGOR, WITHOUT INCURRING RESPONSIBILITY TO SUCH OBLIGOR, AND WITHOUT
IMPAIRING OR RELEASING THE SUBORDINATION PROVIDED FOR HEREIN OR OTHERWISE
IMPAIRING THE RIGHTS OF THE LENDER GROUP HEREUNDER: (I) THE TIME FOR ANY OTHER
OBLIGOR’S PERFORMANCE OF OR COMPLIANCE WITH ANY OF ITS AGREEMENTS CONTAINED IN
THE LOAN DOCUMENTS MAY BE EXTENDED OR SUCH PERFORMANCE OR COMPLIANCE MAY BE
WAIVED BY THE LENDER GROUP OR COLLATERAL AGENT ON BEHALF THEREOF; (II) THE
AGREEMENTS OF ANY OTHER OBLIGOR WITH RESPECT TO THE LOAN DOCUMENTS MAY FROM TIME
TO TIME BE MODIFIED BY SUCH OTHER OBLIGOR AND THE LENDER GROUP OR COLLATERAL
AGENT ON BEHALF THEREOF FOR THE PURPOSE OF ADDING ANY REQUIREMENTS THERETO OR
CHANGING IN ANY MANNER THE RIGHTS AND OBLIGATIONS OF SUCH OTHER OBLIGOR OR THE
LENDER GROUP THEREUNDER; (III) THE MANNER, PLACE, OR TERMS FOR PAYMENT OF SENIOR
DEBT OR ANY PORTION THEREOF MAY BE ALTERED OR THE TERMS FOR PAYMENT EXTENDED, OR
THE SENIOR DEBT MAY BE RENEWED IN WHOLE OR IN PART; (IV) THE MATURITY OF THE
SENIOR DEBT MAY BE ACCELERATED IN ACCORDANCE WITH THE TERMS OF ANY PRESENT OR
FUTURE AGREEMENT BY ANY OTHER OBLIGOR AND THE LENDER GROUP OR COLLATERAL AGENT
ON BEHALF THEREOF; (V) ANY COLLATERAL MAY BE SOLD, EXCHANGED, RELEASED, OR
SUBSTITUTED AND ANY LIEN IN FAVOR OF COLLATERAL AGENT FOR THE BENEFIT OF THE
LENDER GROUP MAY BE TERMINATED, SUBORDINATED, OR FAIL TO BE PERFECTED OR BECOME
UNPERFECTED; (VI) ANY PERSON LIABLE IN ANY MANNER FOR SENIOR DEBT MAY BE
DISCHARGED, RELEASED, OR SUBSTITUTED; AND (VII) ALL OTHER RIGHTS AGAINST THE
OTHER OBLIGOR, ANY OTHER PERSON, OR WITH RESPECT TO ANY COLLATERAL MAY BE
EXERCISED (OR THE LENDER GROUP OR COLLATERAL AGENT ON BEHALF THEREOF MAY WAIVE
OR REFRAIN FROM EXERCISING SUCH RIGHTS).


 


(F)            RIGHTS OF THE LENDER GROUP NOT TO BE IMPAIRED.  NO RIGHT OF THE
LENDER GROUP OR COLLATERAL AGENT ON BEHALF THEREOF TO ENFORCE THE SUBORDINATION
PROVIDED FOR HEREIN OR TO EXERCISE ITS OTHER RIGHTS HEREUNDER SHALL AT ANY TIME
IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT BY ANY OTHER
OBLIGOR, THE LENDER GROUP, OR COLLATERAL AGENT HEREUNDER OR UNDER OR IN
CONNECTION WITH THE OTHER LOAN DOCUMENTS OR BY ANY NONCOMPLIANCE BY THE OTHER
OBLIGOR WITH THE TERMS AND PROVISIONS AND COVENANTS HEREIN OR IN ANY OTHER LOAN
DOCUMENT,

 

5

--------------------------------------------------------------------------------


 


REGARDLESS OF ANY KNOWLEDGE THEREOF THE LENDER GROUP OR COLLATERAL AGENT ON
BEHALF THEREOF MAY HAVE OR OTHERWISE BE CHARGED WITH.


 


(G)           FINANCIAL CONDITION OF THE OBLIGORS.  EXCEPT AS PROVIDED UNDER THE
FINANCING AGREEMENT, EACH OBLIGOR SHALL NOT HAVE ANY RIGHT TO REQUIRE THE LENDER
GROUP TO OBTAIN OR DISCLOSE ANY INFORMATION WITH RESPECT TO:  (I) THE FINANCIAL
CONDITION OR CHARACTER OF ANY OTHER OBLIGOR OR THE ABILITY OF THE OTHER OBLIGOR
TO PAY AND PERFORM SENIOR DEBT; (II) THE SENIOR DEBT; (III) THE COLLATERAL OR
OTHER SECURITY FOR ANY OR ALL OF THE SENIOR DEBT; (IV) THE EXISTENCE OR
NONEXISTENCE OF ANY GUARANTEES OF, OR ANY OTHER SUBORDINATION AGREEMENTS WITH
RESPECT TO, ALL OR ANY PART OF THE SENIOR DEBT; (V) ANY ACTION OR INACTION ON
THE PART OF THE LENDER GROUP OR ANY OTHER PERSON; OR (VI) ANY OTHER MATTER,
FACT, OR OCCURRENCE WHATSOEVER.


 


(H)           ACQUISITION OF LIENS OR GUARANTIES.  EXCEPT AS PERMITTED UNDER THE
FINANCING AGREEMENT, EACH OBLIGOR SHALL NOT, WITHOUT THE PRIOR CONSENT OF
COLLATERAL AGENT (SUCH CONSENT NOT TO BE WITHHELD UNREASONABLY), ACQUIRE ANY
RIGHT OR INTEREST IN OR TO ANY COLLATERAL NOT OWNED BY SUCH OBLIGOR OR ACCEPT
ANY GUARANTIES FOR THE SUBORDINATED DEBT.


 


SECTION 9            SUBROGATION.


 


(A)           SUBROGATION.  UNTIL THE PAYMENT AND PERFORMANCE IN FULL IN CASH OF
ALL SENIOR DEBT (OR THE COLLATERALIZATION THEREOF IN A MANNER REASONABLY
SATISFACTORY TO COLLATERAL AGENT), EACH OBLIGOR SHALL NOT HAVE, AND SHALL NOT
DIRECTLY OR INDIRECTLY EXERCISE, ANY RIGHTS THAT IT MAY ACQUIRE BY WAY OF
SUBROGATION UNDER THIS AGREEMENT, BY ANY PAYMENT OR DISTRIBUTION TO THE LENDER
GROUP HEREUNDER OR OTHERWISE.  UPON THE PAYMENT AND PERFORMANCE IN FULL IN CASH
OF ALL SENIOR DEBT, EACH OBLIGOR SHALL BE SUBROGATED TO THE RIGHTS OF THE LENDER
GROUP TO RECEIVE PAYMENTS OR DISTRIBUTIONS APPLICABLE TO THE SENIOR DEBT UNTIL
THE SUBORDINATED DEBT SHALL BE PAID IN FULL.  FOR THE PURPOSES OF THE FOREGOING
SUBROGATION, NO PAYMENTS OR DISTRIBUTIONS TO THE LENDER GROUP OF ANY CASH,
PROPERTY, OR SECURITIES TO WHICH ANY OBLIGOR WOULD BE ENTITLED EXCEPT FOR THE
PROVISIONS OF SECTION 3, 4, OR 5 SHALL, AS AMONG SUCH OBLIGOR, ITS CREDITORS
(OTHER THAN THE LENDER GROUP), AND THE OTHER OBLIGOR, BE DEEMED TO BE A PAYMENT
BY THE OTHER OBLIGORS TO OR ON ACCOUNT OF THE SENIOR DEBT.


 


(B)           PAYMENTS OVER TO THE OBLIGORS.  IF ANY PAYMENT OR DISTRIBUTION TO
WHICH ANY OBLIGOR WOULD OTHERWISE HAVE BEEN ENTITLED BUT FOR THE PROVISIONS OF
SECTION 3, 4, OR 5 SHALL HAVE BEEN APPLIED PURSUANT TO THE PROVISIONS OF SECTION
3, 4, OR 5 TO THE PAYMENT OF ALL AMOUNTS PAYABLE UNDER THE SENIOR DEBT, SUCH
OBLIGOR SHALL BE ENTITLED TO RECEIVE FROM THE LENDER GROUP ANY PAYMENTS OR
DISTRIBUTIONS RECEIVED BY THE LENDER GROUP IN EXCESS OF THE AMOUNT SUFFICIENT TO
PAY IN FULL IN CASH ALL AMOUNTS PAYABLE UNDER OR IN RESPECT OF THE SENIOR DEBT. 
IF ANY SUCH EXCESS PAYMENT IS MADE TO THE LENDER GROUP, THE LENDER GROUP SHALL
PROMPTLY REMIT SUCH EXCESS TO SUCH OBLIGOR AND UNTIL SO REMITTED SHALL HOLD SUCH
EXCESS PAYMENT FOR THE BENEFIT OF SUCH OBLIGOR.


 


SECTION 10          CONTINUING AGREEMENT; REINSTATEMENT.


 


(A)           CONTINUING AGREEMENT.  THIS AGREEMENT IS A CONTINUING AGREEMENT OF
SUBORDINATION AND SHALL CONTINUE IN EFFECT AND BE BINDING UPON EACH OBLIGOR
UNTIL PAYMENT AND PERFORMANCE IN FULL IN CASH OF THE SENIOR DEBT (OR THE
COLLATERALIZATION THEREOF IN A MANNER


 

6

--------------------------------------------------------------------------------


 


REASONABLY SATISFACTORY TO COLLATERAL AGENT).  THE SUBORDINATIONS, AGREEMENTS,
AND PRIORITIES SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS
OF WHETHER ANY PARTY HERETO IN THE FUTURE SEEKS TO RESCIND, AMEND, TERMINATE, OR
REFORM, BY LITIGATION OR OTHERWISE, ITS RESPECTIVE AGREEMENTS WITH THE OTHER
OBLIGOR.


 


(B)           REINSTATEMENT.  THIS AGREEMENT SHALL CONTINUE TO BE EFFECTIVE OR
SHALL BE REINSTATED, AS THE CASE MAY BE, IF, FOR ANY REASON, ANY PAYMENT OF THE
SENIOR DEBT BY OR ON BEHALF OF ANY OTHER OBLIGOR SHALL BE RESCINDED OR MUST
OTHERWISE BE RESTORED BY THE LENDER GROUP, WHETHER AS A RESULT OF AN INSOLVENCY
EVENT OR OTHERWISE.


 


SECTION 11          TRANSFER OF SUBORDINATED DEBT.  EACH OBLIGOR MAY NOT ASSIGN
OR TRANSFER ITS RIGHTS AND OBLIGATIONS IN RESPECT OF THE SUBORDINATED DEBT
WITHOUT THE PRIOR WRITTEN CONSENT OF COLLATERAL AGENT (SUCH CONSENT NOT TO BE
WITHHELD UNREASONABLY), AND ANY SUCH TRANSFEREE OR ASSIGNEE, AS A CONDITION TO
ACQUIRING AN INTEREST IN THE SUBORDINATED DEBT SHALL AGREE TO BE BOUND HEREBY,
IN FORM REASONABLY SATISFACTORY TO COLLATERAL AGENT.


 


SECTION 12          OBLIGATIONS OF THE OBLIGORS NOT AFFECTED.  THE PROVISIONS OF
THIS AGREEMENT ARE INTENDED SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE
RIGHTS OF EACH OBLIGOR AGAINST THE OTHER OBLIGORS, ON THE ONE HAND, AND OF THE
LENDER GROUP AGAINST THE OBLIGORS, ON THE OTHER HAND.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL (I) IMPAIR, AS BETWEEN EACH OBLIGOR AND THE OTHER OBLIGORS, THE
OBLIGATION OF THE OTHER OBLIGORS TO PAY THEIR RESPECTIVE OBLIGATIONS WITH
RESPECT TO THE SUBORDINATED DEBT AS AND WHEN THE SAME SHALL BECOME DUE AND
PAYABLE, OR (II) OTHERWISE AFFECT THE RELATIVE RIGHTS OF EACH OBLIGOR AGAINST
THE OTHER OBLIGORS, ON THE ONE HAND, AND OF THE CREDITORS (OTHER THAN THE LENDER
GROUP) OF THE OTHER OBLIGORS AGAINST THE OTHER OBLIGORS, ON THE OTHER HAND.


 


SECTION 13          ENDORSEMENT OF OBLIGOR DOCUMENTS; FURTHER ASSURANCES AND
ADDITIONAL ACTS.


 


(A)           ENDORSEMENT OF OBLIGOR DOCUMENTS.  AT THE REASONABLE REQUEST OF
COLLATERAL AGENT, ALL DOCUMENTS AND INSTRUMENTS EVIDENCING ANY OF THE
SUBORDINATED DEBT, IF ANY, SHALL BE ENDORSED WITH A LEGEND NOTING THAT SUCH
DOCUMENTS AND INSTRUMENTS ARE SUBJECT TO THIS AGREEMENT, AND EACH OBLIGOR SHALL
PROMPTLY DELIVER TO COLLATERAL AGENT EVIDENCE OF THE SAME.


 


(B)           FURTHER ASSURANCES AND ADDITIONAL ACTS.  EACH OBLIGOR SHALL
EXECUTE, ACKNOWLEDGE, DELIVER, FILE, NOTARIZE, AND REGISTER AT ITS OWN EXPENSE
ALL SUCH FURTHER AGREEMENTS, INSTRUMENTS, CERTIFICATES, FINANCING STATEMENTS,
DOCUMENTS, AND ASSURANCES, AND PERFORM SUCH ACTS AS COLLATERAL AGENT REASONABLY
SHALL DEEM NECESSARY OR APPROPRIATE TO EFFECTUATE THE PURPOSES OF THIS
AGREEMENT, AND PROMPTLY PROVIDE COLLATERAL AGENT WITH EVIDENCE OF THE FOREGOING
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO COLLATERAL AGENT.


 


SECTION 14          NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL, UNLESS OTHERWISE STATED HEREIN, BE IN WRITING (INCLUDING BY
FACSIMILE TRANSMISSION) AND SHALL BE MAILED, SENT, OR DELIVERED IN ACCORDANCE
WITH THE NOTICE PROVISIONS CONTAINED IN THE FINANCING AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


SECTION 15          NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE ON THE PART OF
THE LENDER GROUP OR COLLATERAL AGENT ON BEHALF THEREOF TO EXERCISE, AND NO DELAY
IN EXERCISING, ANY RIGHT, REMEDY, POWER, OR PRIVILEGE HEREUNDER SHALL OPERATE AS
A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
REMEDY, POWER, OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER, OR PRIVILEGE.  THE RIGHTS AND
REMEDIES UNDER THIS AGREEMENT ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS,
REMEDIES, POWERS, AND PRIVILEGES THAT MAY OTHERWISE BE AVAILABLE TO THE LENDER
GROUP.


 


SECTION 16          COSTS AND EXPENSES.

 


(A)           PAYMENTS BY THE OBLIGORS.  EACH OF THE OBLIGORS, JOINTLY AND
SEVERALLY, AGREES TO PAY TO COLLATERAL AGENT, FOR THE ACCOUNT OF THE LENDER
GROUP, ON DEMAND, THE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE LENDER
GROUP, AND THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE LENDER GROUP,
IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY, AND
ADMINISTRATION OF THIS AGREEMENT, AND ANY AMENDMENTS, MODIFICATIONS, OR WAIVERS
OF THE TERMS THEREOF.


 


(B)           PAYMENTS BY THE OBLIGORS.  EACH OF THE OBLIGORS, JOINTLY AND
SEVERALLY, AGREES TO PAY TO COLLATERAL AGENT FOR THE ACCOUNT OF THE LENDER GROUP
ON DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE LENDER GROUP, AND THE FEES
AND DISBURSEMENTS OF COUNSEL, IN CONNECTION WITH THE ENFORCEMENT OR ATTEMPTED
ENFORCEMENT OF, AND PRESERVATION OF RIGHTS OR INTERESTS UNDER, THIS AGREEMENT,
INCLUDING ANY REASONABLE LOSSES, COSTS AND EXPENSES SUSTAINED BY THE LENDER
GROUP AS A RESULT OF ANY FAILURE BY ANY OBLIGOR TO PERFORM OR OBSERVE ITS
OBLIGATIONS CONTAINED IN THIS AGREEMENT.


 


SECTION 17          SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT SHALL, EXCEPT TO THE EXTENT OTHERWISE PROVIDED
HEREIN, SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND SHALL CONTINUE
IN FULL FORCE AND EFFECT SO LONG AS ANY SENIOR DEBT REMAINS UNPAID.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH OBLIGOR UNDER
SECTION 16 SHALL SURVIVE THE SATISFACTION OF THE SENIOR DEBT.


 


SECTION 18          BENEFITS OF AGREEMENT.  THIS AGREEMENT IS ENTERED INTO FOR
THE SOLE PROTECTION AND BENEFIT OF THE PARTIES HERETO AND THEIR SUCCESSORS AND
ASSIGNS, AND NO OTHER PERSON SHALL BE A DIRECT OR INDIRECT BENEFICIARY OF, OR
SHALL HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION OR CLAIM IN CONNECTION WITH,
THIS AGREEMENT.


 


SECTION 19          BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON, INURE
TO THE BENEFIT OF AND BE ENFORCEABLE BY EACH OBLIGOR AND THE LENDER GROUP AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


SECTION 20          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


SECTION 21          SUBMISSION TO JURISDICTION.  EACH OBLIGOR HEREBY (I) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
FEDERAL COURTS OF THE UNITED STATES SITTING IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, FOR THE PURPOSE


 

8

--------------------------------------------------------------------------------


 


OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, (II)
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH COURTS, OR AT THE SOLE OPTION OF AGENT, IN ANY OTHER
COURT IN WHICH AGENT SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY (III) IRREVOCABLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY OF THE FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM AND (IV) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 22          ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS.

 


(A)           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF EACH OF THE OBLIGORS AND THE LENDER GROUP WITH RESPECT TO THE MATTERS SET
FORTH HEREIN AND SUPERSEDES ANY PRIOR AGREEMENTS, COMMITMENTS, DRAFTS,
COMMUNICATIONS, DISCUSSIONS, AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT
THERETO.


 


(B)           AMENDMENTS AND WAIVERS.  NO AMENDMENT TO ANY PROVISION OF THIS
AGREEMENT SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY EACH OF THE OBLIGORS AND COLLATERAL AGENT; AND NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT, OR CONSENT TO ANY DEPARTURE BY ANY OBLIGOR
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY COLLATERAL AGENT.  ANY SUCH AMENDMENT, WAIVER, OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN.


 


SECTION 23          CONFLICTS.  IN CASE OF ANY CONFLICT OR INCONSISTENCY BETWEEN
ANY TERMS OF THIS AGREEMENT, ON THE ONE HAND, AND ANY DOCUMENTS OR INSTRUMENTS
IN RESPECT OF THE SUBORDINATED DEBT, ON THE OTHER HAND, THEN THE TERMS OF THIS
AGREEMENT SHALL CONTROL.


 


SECTION 24          SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
ALL APPLICABLE LAWS AND REGULATIONS.  IF, HOWEVER, ANY PROVISION OF THIS
AGREEMENT SHALL BE PROHIBITED BY OR INVALID UNDER ANY SUCH LAW OR REGULATION IN
ANY JURISDICTION, IT SHALL, AS TO SUCH JURISDICTION, BE DEEMED MODIFIED TO
CONFORM TO THE MINIMUM REQUIREMENTS OF SUCH LAW OR REGULATION, OR, IF FOR ANY
REASON IT IS NOT DEEMED SO MODIFIED, IT SHALL BE INEFFECTIVE AND INVALID ONLY TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT AFFECTING THE REMAINING
PROVISIONS OF THIS AGREEMENT OR THE VALIDITY OR EFFECTIVENESS OF SUCH PROVISION
IN ANY OTHER JURISDICTION.


 


SECTION 25          INTERPRETATION.  THIS AGREEMENT IS THE RESULT OF
NEGOTIATIONS BETWEEN, AND HAVE BEEN REVIEWED BY THE RESPECTIVE COUNSEL TO, THE
OBLIGORS AND THE SEVERAL MEMBERS OF THE LENDER GROUP AND IS THE PRODUCT OF ALL
PARTIES HERETO.  ACCORDINGLY, THIS


 

9

--------------------------------------------------------------------------------


 


AGREEMENT SHALL NOT BE CONSTRUED AGAINST THE LENDER GROUP MERELY BECAUSE OF THE
LENDER GROUP’S INVOLVEMENT IN THE PREPARATION HEREOF.


 


SECTION 26          COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT BY
TELEFACSIMILE SHALL BE EQUALLY EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF
THIS AGREEMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED
COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BIND EFFECT OF
THIS AGREEMENT.


 


SECTION 27          TERMINATION OF AGREEMENT.  UPON PAYMENT AND PERFORMANCE IN
FULL IN CASH OF THE SENIOR DEBT, THIS AGREEMENT SHALL TERMINATE AND COLLATERAL
AGENT ON BEHALF OF THE LENDER GROUP SHALL PROMPTLY EXECUTE AND DELIVER TO EACH
OBLIGOR SUCH DOCUMENTS AND INSTRUMENTS AS SHALL BE REASONABLY NECESSARY TO
EVIDENCE SUCH TERMINATION; PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF EACH
OBLIGOR UNDER SECTION 16 SHALL SURVIVE SUCH TERMINATION.

 

 

[Signature page follows.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement as of the date first written above.

 

 

ELGAR ELECTRONICS CORPORATION,

 

a California corporation

 

 

 

 

 

By:

/s/ Joseph A.Stroud

 

 

Name:

Joseph A. Stroud

 

 

Title:

Chief Financial Officer

 

 

 

 

ELGAR HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Joseph A.Stroud

 

 

Name:

Joseph A. Stroud

 

 

Title:

Chief Financial Officer

 

 

S-1

--------------------------------------------------------------------------------


 

 

ABLECO FINANCE LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kevin Genda

 

 

Name:

Kevin Genda

 

 

Title:

Senior Vice President

 

 

S-2

--------------------------------------------------------------------------------